1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
5
     Phone: (702) 856-7430
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   MASRESHA W. TAMENE,                            Case No.: 2:19-cv-00899-GMN-BNW
18
                    Plaintiff,
19                                                  JOINT MOTION TO EXTEND TIME TO
     vs.
20                                                  FILE STIPULATION OF DISMISSAL OF
     ARVEST CENTRAL MORTGAGE CO.;                   TRANS UNION LLC
21
     TOYOTA MOTOR CREDIT CORP.;
22   EQUIFAX INFORMATION SERVICES, LLC; [FIRST REQUEST]
     and TRANS UNION LLC,
23
                    Defendants.
24          Plaintiff Masresha W. Tamene (“Plaintiff”) and Defendant Trans Union LLC; (“Trans
25
     Union” or “Defendant”) (collectively, the “Parties”), by and through their counsel of record,
26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION
     LLC[FIRST REQUEST] - 1
1    hereby move jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union (30)
2
     thirty days:
3
            1.      The Parties settled this matter on July 11, 2019.
4
            2.      The Parties are currently working on finalizing their Settlement Agreement.
5

6           3.      The Parties request and extension of thirty days to file their Stipulation of Dismissal

7    of Trans Union to allow them additional time to finalize the settlement agreement.
8
            4.      Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than
9
     November 4, 2019.
10

11        DATED October 7, 2019.
12
      KNEPPER & CLARK LLC                                ALVERSON TAYLOR & SANDERS

13    /s/ Matthew I. Knepper                             /s/ Trevor Waite
      Matthew I. Knepper, Esq.                           Trevor Waite, Esq.
14    Nevada Bar No. 12796                               Nevada Bar No. 13779
15    Miles N. Clark, Esq.                               Email: twaite@alversontaylor.com
      Nevada Bar No. 13848
16    Email: matthew.knepper@knepperclark.com            Counsel for Defendant
      Email: miles.clark@knepperclark.com                Trans Union LLC
17

18    HAINES & KRIEGER LLC
      David H. Krieger, Esq.
19    Nevada Bar No. 9086
      Email: dkrieger@hainesandkrieger.com
20
      Counsel for Plaintiff
21
                                           ORDER GRANTING
22
      EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
23
                                           TRANS UNION LLC
24          IT IS SO ORDERED.
25

26
            _________________________________________
            Gloria M. Navarro, District Judge
27          UNITED STATES DISTRICT COURT

28          DATED this ____
                        7 day of October, 2019.
     JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION
     LLC[FIRST REQUEST] - 2
